HasEETOn, J.
The orator asks to have the will of Amable Mossey construed conformably to the provisions of No. 40, Acts of 1896. The cause was heard on demurrer, general and special, to the orator’s bill as amended. The demurrer was overruled pro forma and the bill adjudged sufficient. The cause was not further proceeded with in the Court of Chancery, but, without more, an appeal was taken to this Court. The decree rendered was, however, not final and the appeal did not lie. The cause remains in the Court of Chancery for further proceedings. Wright & Valley v. Creamery Co., 77 Vt. 17.
We see nothing in the act above referred to', to make the case exceptional, and V. S. 1629 has no application to cases in chancery.
The practice should be uniform and well understood. It appearing on the face of the papers that the case is not now properly before this Court,

The appeal is dismissed.